Citation Nr: 1629193	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-39 992	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a schedular total disability rating for individual unemployability.

2.  Entitlement to an extraschedular total disability rating for individual unemployability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel




INTRODUCTION

The Veteran had active service from June 2005 until November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May 2013, the Board denied a rating in excess of 10 percent for right upper extremity cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair, granted a separate initial 10 percent rating for neuritis of the right ulnar nerve, denied a rating in excess of 10 percent for left upper extremity cubital tunnel syndrome, and granted a separate initial 10 percent rating for left limitation of flexion of the forearm.  The Board also noted that jurisdiction of the Veteran's claims file had transferred to the RO in Honolulu, Hawaii.

Although the issue of entitlement to a total disability rating for individual unemployability (TDIU) was not initially certified for appeal, the Board assumed jurisdiction of the issue as such issue was part and parcel of the Veteran's initial ratings claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This issue was remanded by the Board in May 2013 and later certified to the Board in July 2015.  In May 2016, the Veteran's case was placed in suspense status for 30 days to clarify certain aspects of due process, namely withdrawal of notice of disagreement or substantive appeal.  In the absence of a formal motion to withdraw the application, the Board has resumed appellate review. 

VA is free to bifurcate a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011).  Furthermore, "[b]ifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  In this case, the Board finds that there is sufficient evidence of record to adjudicate a schedular TDIU, but that further development is needed before it may address the issue of entitlement to an extrashedular TDIU.  Therefore, the issues are set forth as listed above. 

The Board notes that in November 2011, the Veteran appointed the Military Order of the Purple Heart (MOPH) as his representative.  Despite this, VA solicited his prior representative, the Disabled American Veterans (DAV), for submission of a VA Form 646, which DAV responded to by providing an Appellate Brief to the Board in March 2006.  For reasons made clear below, the Board is proceeding with appellate review.
 
Finally, the Board notes that jurisdiction of the Veteran's claims file has transferred to the RO in Muskogee, Oklahoma.

The issue of entitlement to a schedular TDIU is addressed in the decision below.  The issue of entitlement to an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have one disability rated at 60 percent, or a combined rating of at least 70 percent with one disability rated at 40 percent.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist 

As an initial matter, the Board notes conflicting information regarding the Veteran's representation.  In January 2010, the Veteran named the Disabled American Veterans (DAV) as his representative.  See VA Form 21-22, 1 (Jan. 8, 2010) (VBMS).  In October 2011, the Veteran named the Military Order of the Purple Heart (MOPH) as his representative.  See VA Form 21-22, 1 (Nov. 8, 2011) (VBMS).  Despite this, VA solicited his prior representative, the Disabled American Veterans (DAV), for a VA Form 646, which DAV responded to by providing an Appellate Brief to the Board in March 2006.  See VA Memorandum to DAV, 1 (July 23, 2015) (VBMS); see also Appellate Brief, 1-2 (Feb. 29, 2016) (VBMS).  Thus, the Veteran's actual representative, MOPH, has not submitted a VA Form 646 to the Board. 

The findings necessary to fairly adjudicate a claim for schedular TDIU are based upon the Veteran's currently assigned disability ratings.  As this information is already available to the Board and the facts relevant to this determination are not in dispute, remanding this aspect of his claim for submission of a VA Form 646 by MOPH would not alter the decision issued herein, would not prove beneficial to the Veteran, and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Thus regarding the claim of entitlement to a schedular TDIU, the Board finds VA has met all statutory and regulatory notice and duty to assist provisions and will proceed to adjudicate this claim.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to a schedular TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be rated at 60 percent or more.  If there are multiple disabilities, there must be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If the schedular TDIU percentages are not met, the Veteran's claim may be referred to the Director, Compensation and Pension Service for an extraschedular rating when the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  See 38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance. 

The Veteran is currently service connected for limitation of flexion, cubital tunnel syndrome, left upper extremity at 10 percent, cubital tunnel syndrome and residual scar status post right elbow ulnar nerve repair at 10 percent, lumbosacral spine strain at 10 percent, chondromalacia, left knee at 10 percent, chondromalacia, right knee at 10 percent, cubital tunnel syndrome, left upper extremity at 10 percent, cubital tunnel syndrome, right upper extremity at 10 percent, and venereal warts and temporomandibular joint disorder at 0 percent disabling.  His overall combined evaluation is 60 percent.  There are no pending claims with regard to service connection or increased ratings remaining.

As he does not have at least one disability rated at 60 percent, or a combined rating of at least 70 percent with one disability rated at 40 percent, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  


ORDER

Entitlement to a schedular TDIU is denied.


REMAND

As previously discussed, the Veteran named the MOPH as his representative in October 2011.  See VA Form 21-22, 1 (Nov. 8, 2011) (VBMS).  Unfortunately, the Board incorrectly considered DAV as the Veteran's representative when it remanded the issue of TDIU in May 2013.  See BVA Remand, 2 (May 10, 2013) (VBMS).  The Board also notes that VA has engaged DAV regarding the Veteran's claim, rather than his proper representative, the MOPH.  See VA Memorandum to DAV, 1 (July 23, 2015) (VBMS); see also BVA letter, 1 (May 19, 2016) (VBMS).      As the Veteran's actual representative has not been afforded proper notice to adequately address the claim of entitlement to an extraschedular TDIU, a remand is necessary to remedy this due process deficiency. 

The Veteran's representative should be given reasonable time to submit additional argument and evidence (e.g., VA Form 646, private treatment records) on this issue and the AOJ should appropriately assist with any further development as necessary, to include scheduling a new VA examination to determine the current severity of his service connected disabilities. 

Finally, the AOJ should provide the Veteran and his representative with instructions on how to properly withdraw his claim for extraschedular TDIU, should they elect to abandon this theory of entitlement. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's representative with the opportunity to submit argument (VA Form 646) with regard to the Veteran's claim of entitlement to a TDIU on an extraschedular basis.  In addition, request MOPH to clarify whether the Veteran wishes to withdraw this claim, per his cancellation of the scheduled examination in January 2015.

2.  After completing the above, the issue on appeal, if not withdrawn, should be readjudicated. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


